DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claims does not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards mathematical manipulation.
Regarding claims 1, 13 and 17, lines 16-17, recites “recording at least one magnetic resonance image dataset with the magnetic resonance sequence using the at least one correction term”, no structure or step has been recited teaching how this image data set will be stored or used. The claims are purely drawn to mathematical manipulation and there is no practical utility as per the claims. 
Claims 2-12, 14-16 are also rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9-11, 13, 15-17 are rejected under 35 U.S.C. 102 as being anticipated by Washburn (U.S. Patent 6160397).
Regarding claims 1, Washburn discloses a method for recording a magnetic resonance image dataset with a magnetic resonance installation having a gradient system (see fig. 1 via 10, 28, 30, 32, col. 4 lines 23-46, The MRI system 10 described above may be used to implement a variety of pulse sequences for acquiring useful image data), the method comprising: 
providing a magnetic resonance sequence for carrying out a magnetic resonance measurement (see col. 4, lines 23-46, The MRI system 10 described above may be used to implement a variety of pulse sequences for acquiring useful image data in accordance with many different techniques. In a preferred embodiment, a fast spin echo (FSE) technique is employed for producing image data), wherein the magnetic resonance sequence has a series of sequence blocks and an excitation section, and at least one detection section is present in each sequence block of the series of sequence blocks, and wherein the magnetic resonance sequence has at least one gradient pulse (see col. 4, lines 23-46, col. 5, lines 1-25, also fig. 3); 
providing at least one correction term to compensate for a magnetic field change (see col. 5 lines 1-25, technique of compensating phase errors permits compensation for such eddy current cross terms, thereby reducing the occurrence of artifacts in resulting image data… ), wherein the magnetic field change is produced as a change of an actual magnetic field compared to a setpoint magnetic field by the at least one gradient pulses (see col. 5 lines 1-25, an FSE pulse sequence that has been modified to measure phase errors and apply compensation gradients on the logical phase encoding gradient axis G.sub.y in accordance with the present technique to compensate for phase errors due to such factors as cross term eddy currents. The resulting pulse sequence, indicated generally by the reference numeral 100, may be represented as pulses on a series of axes, including an RF axis 102, a slice select axis G.sub.z 104, a resulting eddy current cross term axis 106, a phase encoding gradient axis G.sub.y 108, and a compensation gradient axis 110. As illustrated, axis G.sub.y (calibration) 108 and G.sub.y (compensation) 110 represent the same physical axis. The readout gradient axis G.sub.x is set to zero during measurement of phase errors on G.sub.y…), wherein the magnetic field change is established via a transfer characteristic of the gradient system of the magnetic resonance installation, and the transfer characteristic represents the system characteristic of the gradient system in amplitude, phase, or amplitude and phase of different frequencies; compensating for the magnetic field change using the at least one correction term (see col. 5 (lines 50-67, and claims 9-10) phase errors, such as those resulting from cross term eddy currents, are compensated by pulses on the logical phase encoding gradient axis G.sub.y. In particular, compensation pulse 140 is adjusted during a calibration prescan to produce a phase shift that is equal to a measured phase error but opposite in sign, thereby canceling its effect. This compensation pulse 140 ensures that phase errors in the logical G.sub.y axis are compensated in order to maintain the CPMG condition. Pulse 140 determined during the prescan measurement is then applied in subsequent image acquisition measurement cycles); and 
recording at least one magnetic resonance image dataset with the magnetic resonance sequence using the at least one correction term (see col. 4 lines 40-46, Through subsequent Fourier transformation, acquired signals resulting from the echoes are processed to generate image data which may be used to reconstruct a useful image of the subject anatomy).

    PNG
    media_image1.png
    613
    754
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    419
    602
    media_image2.png
    Greyscale



Regarding claims 3, 4, 6, 9, 10, 15 and 16, Washburn further discloses creating a compensation field using the at least one correction term, wherein the compensation field is applied at least in part after at least one detection section of the magnetic resonance sequence (see col. 5 lines 1-25, an FSE pulse sequence that has been modified to measure phase errors and apply compensation gradients on the logical phase encoding gradient axis G.sub.y in accordance with the present technique to compensate for phase errors due to such factors as cross term eddy currents. The resulting pulse sequence, indicated generally by the reference numeral 100, may be represented as pulses on a series of axes, including an RF axis 102, a slice select axis G.sub.z 104, a resulting eddy current cross term axis 106, a phase encoding gradient axis G.sub.y 108, and a compensation gradient axis 110. As illustrated, axis G.sub.y (calibration) 108 and G.sub.y (compensation) 110 represent the same physical axis. The readout gradient axis G.sub.x is set to zero during measurement of phase errors on G.sub.y… and see col. 5 (lines 50-67, and claims 9-10)).
Regarding claim 7, Washburn further discloses storing the correction term for the compensation moment in a pre-emphasis filter for the gradient system of the magnetic resonance installation (see col. 4 lines 3-12, CPU 56 is coupled to image processing circuitry 58 for processing signals received and amplified during examination sequences, and for producing digitized data from the received signals which can be used to reconstruct useful images of the subject anatomy. CPU 56 is also coupled to a memory circuit 60 which may be employed to store pulse sequence descriptions, examination protocols, calibration data, image data, and so forth. Moreover, system controller 18 may include one or more data storage devices 62, such as in the form of disc or tape memory devices).
Regarding claim 11, Washburn further discloses wherein a transfer function or a Fourier-transform of the transfer function is used as the transfer characteristic (col. 4 lines 41-46, The phase encoding pulses vary through the scan sequence to provide separate views. Through subsequent Fourier transformation, acquired signals resulting from the echoes are processed to generate image data which may be used to reconstruct a useful image of the subject anatomy).
Regarding claim 13, the structure recited is intrinsic to the method recited in claim 1, as disclosed by Washburn (U.S. Patent 6160397) as the recited structure will be used during the normal operation of the method, as discussed above with regard to claim 1, Washburn (U.S. Patent 6160397) further discloses A non-transitory computer-readable storage medium that stores instructions executable by a control facility to record a magnetic resonance image dataset (see col. 3 lines 66-67 and col 4 lines 1-12).
Regarding claim 17, the structure recited is intrinsic to the method recited in claim 1, as disclosed by Washburn (U.S. Patent 6160397) as the recited structure will be used during the normal operation of the method, as discussed above with regard to claim 1, Washburn (U.S. Patent 6160397) further discloses A magnetic resonance installation comprising: a gradient system; and a control facility (see col. 3 lines 66-67 and col 4 lines 1-24).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Washburn (U.S. Patent 6160397) in view of Sofka (U.S. Publication 20180144467).
Washburn discloses the claimed invention above except:
Regarding claims 2, 14, Washburn does not explicitly teach wherein a Steady State Free Precession (SSFP) measurement sequence is used as the magnetic resonance sequence.
However Sofka in a relevant art teaches automated detection of magnetic resonance images teaches wherein a Steady State Free Precession (SSFP) measurement sequence is used as the magnetic resonance sequence (see [0140] a fast spin echo sequence may have been used to acquire a number of frames of MR image data and the results of change detection may suggest the benefit of changing to a different pulse sequence, for example, a bSSFP sequence to observe a particular change (e.g., to obtain different MR data, to allow for higher SNR or resolution in a particular region, etc.)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Sofka in Washburn to gain the advantage of gaining higher resolution images [Sofka [0140]] .                                                         
Allowable Subject Matter
7.	Claims 5, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claim 5, wherein the magnetic field change of the basic magnetic field is computed as:

    PNG
    media_image3.png
    28
    464
    media_image3.png
    Greyscale

wherein 1 refers to the 0th order of a transfer function of the gradient system of the magnetic resonance installation. k refers to a gradient axis, 
    PNG
    media_image4.png
    20
    20
    media_image4.png
    Greyscale
refers to a Fourier transform, and 
    PNG
    media_image5.png
    19
    41
    media_image5.png
    Greyscale
refers to the at least one gradient pulse applied to the gradient axis.
Regarding claim 8, wherein the pre-emphasis filter is used exclusively for correction of the magnetic field change of the at least one gradient pulse.
Regarding claim 12, wherein the magnetic resonance installation comprises a transfer characteristic-based pre-emphasis filter for the gradient system, and the transfer characteristic-based pre-emphasis filter is used to compensate for deviations of the gradient pulses.

Examiner Notes
8. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feiweier (U.S. Publication 20170089996) discloses MAGNETIC RESONANCE APPARATUS AND METHOD FOR ACQUIRING MEASUREMENT DATA DURING SIMULTANEOUS MANIPULATION OF SPATIALLY SEPARATE SUB-VOLUMES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858